               Case 20-10611-BLS             Doc 106        Filed 09/21/21        Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------------- x
In re:                                                            :
                                                                    Chapter 15
                                                                  :
SPECTRA PREMIUM INDUSTRIES INC., et al.,1 : Case No. 20-10611 (BLS)
                                                                  :
                 Debtors in a Foreign Proceeding.                 : (Jointly Administered)
----------------------------------------------------------------- x

          DECLARATION OF ÉRIC ST-AMOUR IN SUPPORT OF FOREIGN
          REPRESENTATIVE’S MOTION FOR AN ORDER (I) ENFORCING
     (A) CANADIAN COURT ORDER APPROVING SALE OF DEBTORS’ ASSETS
        AND (B) CANADIAN COURT ORDER APPROVING ASSIGNMENT OF
       CERTAIN CONTRACTS, (II) APPROVING SALE OF DEBTORS’ ASSETS,
           INCLUDING ASSUMPTION AND ASSIGNMENT OF CERTAIN
              CONTRACTS, AND (III) GRANTING RELATED RELIEF

                 I, Éric St-Amour, on behalf of Ernst & Young Inc. (“EY”), in its capacity as the

court-appointed monitor and foreign representative of the Debtors, to the best of my information

and belief, state as follows:

        1.       In my role as representative of the monitor, I have acquired to a certain extent a

familiarity with the history, day-to-day operations, assets, financial condition, business affairs, and

books and records of each of the Debtors. Except as otherwise indicated, all facts set forth in this

declaration are based upon my knowledge of the Debtors’ operations and financial condition

according to the information and documents provided to me by the Debtors and their advisors. If

I were called upon to testify, I could and would testify competently to the facts set forth herein. I

am authorized to submit this declaration.



1
    The Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s federal identification
    number, are: Spectra Premium Industries Inc. (4016); Spectra Premium Holdings (USA) Corp. (7133); Spectra
    Premium (USA) Corp. (9447); and Spectra Premium Properties (USA) Corp. (7618) (together, the “Debtors”).
    The registered office of Spectra Premium Industries Inc., the Debtors' ultimate parent company, is located at 1
    Place Ville-Marie, Montreal, Quebec, Canada H3B 4M4, Suite 4000. The Debtors are collectively managed from
    the Spectra Group's corporate headquarters in Boucherville, Quebec, Canada.


CAN_DMS: \133293701\4
               Case 20-10611-BLS             Doc 106        Filed 09/21/21        Page 2 of 11




        2.       I am a Partner of EY, the court-appointed monitor in the Companies’ Creditors

Arrangement Act, R.S.C. 1985, c. C-36, as amended (“CCAA”) proceedings of the Debtors (the

“Canadian Proceedings”) and the Debtors’ foreign representative (the “Foreign Representative”)

in these Chapter 15 cases. I have more than 15 years of experience in restructuring and advisory

services, including providing financial, operational and strategic review analysis for companies in

various industry sectors. In addition, I have participated in the planning and execution of several

interim company management mandates, restructuring plans and proposals. I also provide advice

to lenders and investors with troubled accounts or investments. I am based in EY’s office located

at 900 boul. de Maisonneuve Ouest, Bureau 2300, Montréal, Québec H3A 0A8, Canada.

        3.       I submit this declaration (the “St-Amour Declaration”) in support of the Foreign

Representative’s Motion for an Order (I) Enforcing (A) Canadian Court Order Approving Sale of

Debtors’ Assets and (B) Canadian Court Order Approving Assignment of Certain Contracts, (II)

Approving Sale of Debtors’ Assets, Including Assumption and Assignment of Certain Contracts,

and (III) Granting Related Relief that was filed contemporaneously herewith (the “Motion”).2

Specifically, Motion requests from this Court an order (i) recognizing and giving full force and

effect to the order that will be entered by the Canadian Court (the “Canadian Vesting Order”)

approving the sale of substantially all of the Debtors’ assets to Turnspire Capital Partners

(“Turnspire”), through its designees Spectra Premium Mobility Solutions Canada Ltd. and Spectra

Premium Mobility Solutions USA, LLC (together, the “Purchaser”), (ii) recognizing and giving

full force and effect to the order that will be entered by the Canadian Court approving the

assignment of certain of the Debtors’ contracts to the Purchaser (the “Canadian Assignment Order”

and, together with the Canadian Vesting Order, the “Canadian Orders”), and (iii) authorizing and



2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                      -2-
              Case 20-10611-BLS         Doc 106      Filed 09/21/21    Page 3 of 11




approving the sale of substantially all of the Debtors’ assets, including the assumption and

assignment of certain contracts, to the Purchaser pursuant to the terms and conditions set forth in

the Canadian Orders.

                              Marketing and Solicitation Process

        4.     On May 29, 2020, this Court entered the Final Order Granting Recognition of

Foreign Main Proceedings and Certain Related Relief [Docket No. 80] (the “Recognition Order”)

pursuant to which the Court recognized the Canadian Proceedings as foreign main proceedings.

        5.     Following entry of the Recognition Order, the Debtors and the Foreign

Representative explored various restructuring options that would permit the Debtors to emerge

from the Canadian Proceedings as a going-concern enterprise. However, during the course of the

Canadian Proceedings the Debtors faced mounting and substantial negative market forces that

have made it almost impossible for the Debtors to reorganize under its existing ownership

structure.

        6.     Accordingly, beginning in early 2021, the Debtors, after engaging in discussions

with various stakeholders, determined that the Debtors would launch in February 2021 a process

(the “Go to Market Process”) to identify and solicit potential partners and/or investors for the

Debtors’ post-restructuring operations. Ultimately, the Debtors engaged Ernst & Young Orenda

Corporate Finance Inc. (“EY OCF”) to develop and oversee the Go to Market Process. Although

the Go to Market Process described below was spearheaded by the Debtors and their advisors and

consultants, the Foreign Representative has been involved in every aspect of the process and has

been consulted on key issues and decisions made with respect to the proposed sale transaction.

Accordingly, I am familiar with the events that have led to the request for approval of the proposed

sale transaction.




                                               -3-
              Case 20-10611-BLS         Doc 106       Filed 09/21/21    Page 4 of 11




       7.      The Go to Market Process took several months and was aimed at reaching a wide

array of both strategic and financial players within the industry to find a suitable equity partner

with a strong level of interest in the Debtors’ operations. Between April and May 2021, the

Debtors, with the assistance of its consultants and the Foreign Representative, solicited 104

different entities. Of those 104 entities, 27 signed a non-disclosure agreement and received a

confidential information memorandum and financial model.

       8.      Following a due diligence period, the Debtors received three non-binding

expressions of interest (“EOIs”). All of the EOIs contemplated a transaction that would involve

taking over the Debtors’ business as a whole on a going concern basis. After considering all of

the EOIs and other potential restructuring alternatives, the Debtors’ management determined that

pursuing a sale of the Debtors as a going concern would be the best path forward to ensure the

long-term viability of the Debtors’ operations and business plan.

       9.      The Debtors’ management met with those entities that submitted EOIs during the

first week of June 2021, following which there was a “Q&A” period until June 18, 2021, which

was the deadline for parties to submit non-binding Letters of Intent (each, an “LOI”). On June 18,

2021, the Debtors received a bid by Turnspire that contemplated the acquisition of substantially

all of the Debtors’ assets on a going-concern basis. Turnspire’s bid was the only bid received by

the Debtors. An LOI memorializing Turnspire’s offer was signed on June 30, 2021.

       10.     Thereafter, the Debtors, with the assistance of its consultants and with input from

the Secured Lenders (defined below) and the Foreign Representative, negotiated the terms and

conditions of an asset purchase agreement with Turnspire. In early September, the parties

completed negotiations for a sale transaction that includes substantially all of the Debtors’ assets,

including the Debtors’ assets located in the United States (the “Sale”). The terms of the proposed




                                                -4-
             Case 20-10611-BLS           Doc 106      Filed 09/21/21   Page 5 of 11




Sale are memorialized in an Asset Purchase Agreement entered into on September 17, 2021 by the

Debtors and the Purchaser (the “Asset Purchase Agreement”).

       11.        The Sale contemplated under the Asset Purchase Agreement is conditioned upon,

among things, approval by the Canadian Court and this Court. Specifically, the Asset Purchase

Agreement requires that the Debtors obtain an order from the Canadian Court authorizing and

approving the Debtors’ entry into the Asset Purchase Agreement and approval of the Sale. The

Asset Purchase Agreement also requires the Debtors to obtain an order from the Canadian Court

approving the Debtors’ assignment of the contracts that are to be assigned to the Purchaser as part

of the Sale. Finally, the Asset Purchase Agreement contains a closing condition requiring that the

Debtors (through the Foreign Representative) obtain an order from this Court enforcing the

Canadian Orders in the United States.

       12.        On September 20, 2021, the Debtors filed with the Canadian Court an application

seeking (i) an order approving the Asset Purchase Agreement and the Debtors’ entry into the sale

transaction contemplated thereunder, and (ii) an order approving the Debtors’ assumption and

assignment of certain contracts (the “Assigned Agreements”) to the Purchaser as part of the sale

transaction (the “Canadian Sale Application”). A hearing before the Canadian Court to consider

approval of the Canadian Sale Application is currently scheduled for September 28, 2021.

       13.        The following chart summarizes the key terms of the Asset Purchase Agreement

and the proposed Sale. The Foreign Representative believes that the terms of the proposed Sale

are (i) fair and reasonable under the circumstances, (ii) the result of good faith, arm’s-length

negotiations between the Debtors and the Purchaser, and (iii) in the best interests of the Debtors,

their creditors and other stakeholders, including the more than 700 employees, clients and suppliers

of the Debtors.




                                                -5-
               Case 20-10611-BLS       Doc 106       Filed 09/21/21    Page 6 of 11




                    MATERIAL TERMS OF PROPOSED SALE TRANSACTION

 Purchaser                    Turnspire Capital Partners, through its designees Spectra Premium
                              Mobility Solutions Canada Ltd. and Spectra Premium Mobility
                              Solutions USA, LLC

 Purchased Assets             Substantially all of the assets of the Debtors, including the Debtors’
                              assets located in the United States (except for Excluded Assets, as
                              defined in the Asset Purchase Agreement).

 Contracts to be Assumed A schedule setting forth the Assigned Agreements is attached to
 and Assigned            the Canadian Sale Application at Exhibit R-3 (the Canadian Sale
                         Application is attached to the Motion at Exhibit B)

 Purchase Price               As set forth in the Asset Purchase Agreement which has been filed
                              under seal.

 Closing Date                 Proposed Closing Date is October 29, 2021.

 Treatment of Main Spectra Group’s main secured creditors, Wells Fargo Capital
 Secured Creditors Finance Corporation Canada, in its capacity as administrative agent
                   for itself and Canadian Imperial Bank of Commerce (collectively:
                   “Wells Fargo”) and Laurentian Bank of Canada, in its capacity as
                   administrative agent for itself and Export Development Canada
                   (collectively: “LBC”) are to be repaid in full upon Closing.

 Injection     of   Working At Closing, Purchaser will inject significant amount of cash to
 Capital                    finance working capital and future capital expenses of the new
                            Spectra company.

 Relief from Bankruptcy As per the terms of the Asset Purchase Agreement, the parties
 Rules     6004(h) and anticipate a closing date of October 29,2021. Accordingly, the
 6006(d)                Foreign Representative seeks a waiver of the fourteen-day stay
                        imposed by Bankruptcy Rules 6004(h) and 6006(d).



       14.      The Canadian Orders have not yet entered. However, they are expected to be

entered, following a hearing before the Canadian Court on or about September 28, 2021, in

substantially the same form as the proposed orders that were submitted with the Canadian Sale

Application.




                                               -6-
                Case 20-10611-BLS        Doc 106       Filed 09/21/21    Page 7 of 11




          15.    As described in the Verified Petition, substantially all of the Debtors’ assets,

including those located in the United States, are subject to blanket liens in favor of Wells Fargo

and LBC (together, the “Secured Lenders”), the Debtors’ largest secured creditors. The Secured

Lenders have actively participated in the Canadian Proceedings and are supportive of the proposed

Sale, including the relief sought by this Motion. Prior to filing the Canadian Sale Application, the

Debtors and the Foreign Representative spent considerable time conferring with the Secured

Lenders in order to obtain their input and consent with respect to the Sale.

          16.    As noted above, I believe that the terms of the proposed Sale are fair and reasonable

under the circumstances, are the result of good faith, arm’s-length negotiations between the

Debtors and the Purchaser, and represents the highest and best possible offer for the Debtors’

assets.

          17.    Expounding further, I note that neither the Purchaser nor any of the Purchaser’s

representatives or affiliates is an “insider” of the Debtors. At no time during the Go to Market

Process am I aware of any fraud, collusion, or attempt to take unfair advantage of any bidders by

the Purchaser or the Debtors. In addition, I believe the terms of the Asset Purchase Agreement

were negotiated at arm’s length between the Purchaser and the Debtors (in consultation with the

Foreign Representative and Secured Lenders) and there are no other terms of the Sale that are

outside of the terms to be approved by the Canadian Court. I also believe the proposed purchase

price is reasonable and fair, especially taking into account that the Go to Market Process resulted

in only one biding offer, that being the one made by the Purchaser.

          18.    I also believe that assumption and assignment of the Assigned Agreements as part

of the Sale is appropriate, is based on the Debtors’ sound business judgment and is in the best

interests of the Debtors, their creditors and other stakeholders.




                                                 -7-
               Case 20-10611-BLS            Doc 106        Filed 09/21/21      Page 8 of 11




        19.     My understanding is that, as per the terms of the Asset Purchase Agreement, the

Purchaser has made it a condition of the Sale that the Assigned Agreements be assigned to it. I

strongly believe that if the Debtors are unable to assign the Assigned Agreements to the Purchaser,

then the Sale will be jeopardized, causing a disruption in the administration of the Canadian

Proceedings and a significant loss of value to the Debtors, its creditors and the Debtors’ employees.

        20.     With respect to assumption and assignment of the Assigned Agreements, it is my

understanding that, with the exception of one of the Assigned Agreements, 3 there will be no

monetary defaults to be cured at closing which did not arise by reason of the amounts owed by

the Debtors to the counterparties of the Assigned Agreements as of the closing of the Sale.

        21.     I also believe that counterparties to the Assigned Agreements are adequately

assured of future performance by the Purchaser based on its financial strength and industry

experience. I am informed that the Purchaser (that being Turnspire) is a financially strong private

equity firm with vast experience in acquiring and operating high-quality businesses, including a

portfolio of companies in the automotive parts manufacturing sector. I am informed that just last

year, Turnspire acquired (i) Goodyear Air Springs, a leading provider of premium air springs for

trucks, trailers, buses, and specialty vehicles, and a preferred partner to original equipment

manufacturers and trucking fleets globally, and (ii) MPI Products, which is North America’s

leading Tier 1 supplier of high-precision, fineblanked metal components, and a leader in safety

and mission-critical automotive and industrial parts. Accordingly, I believe that the Purchaser has




3
    As described in the Canadian Sale Application, the Purchaser has come to an agreement with Dream Industrial
    REIT, the counterparty to the only Assigned Agreement that would have required the payment of cure amounts,
    and pursuant to which the Purchaser undertakes to assume all of the Debtors’ obligations under the Assigned
    Agreement, including the payment in equal installments until June 2025 of amounts that would have otherwise
    represented cure amounts payable at closing. See Canadian Sale Application at ¶ 43.


                                                     -8-
              Case 20-10611-BLS          Doc 106       Filed 09/21/21    Page 9 of 11




the financial strength and industry experience necessary to capably manage the Debtors’ business,

including performing under the Assigned Agreements.

       22.     I note that the Foreign Representative has filed contemporaneously herewith, in

addition to the Motion, a separate motion (the “Sealing Motion”) seeking authority to file the Asset

Purchase Agreement under seal. The Foreign Representative has filed the Sealing Motion in order

to protect the integrity of the sale process in the Canadian Proceedings.           In the Canadian

Proceedings, the Asset Purchase Agreement has been filed under seal with the Canadian Court and

is not made available for public viewing. This is common practice in sale transactions occurring

during Canadian insolvency proceedings. This process, which is different than how bankruptcy

asset sales are implemented in the U.S., is intended to maximize the sale price as of the date on

which the bids must be submitted, as well as to maximize the sale price from subsequent bidders

in the event that the current sale does not ultimately close.

       23.     Finally, I note that time is of the essence when it comes to the relief requested in

the Motion. Importantly, under the Asset Purchase Agreement it is a requirement that the Closing

occur on or before the Closing Date, which must occur no later than October 29, 2021. It is also a

condition to closing that a final, non-appealable order be obtained from this Court approving the

Sale. In order to satisfy this condition and meet the closing deadline, the Proposed Order approving

the Sale needs to be entered as soon as possible.

                                             Conclusion

       24.     Based on my understanding of the facts and circumstances, the Foreign

Representative believes that the proposed Sale is in the best interests of the Debtors, their creditors

and other stakeholders, and requests that the Court grant the relief requested in the Motion.




                                                 -9-
Case 20-10611-BLS   Doc 106    Filed 09/21/21   Page 10 of 11




               [Signature on following page]




                          - 10 -
             Case 20-10611-BLS        Doc 106      Filed 09/21/21    Page 11 of 11




               Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that, based upon

my knowledge, information and belief as set forth herein, the foregoing is true and correct.


Executed on this _21_ day of September, 2021.


Montréal, Quebec




         ____________________________
Éric St-Amour, on behalf of Ernst & Young Inc.
in its capacity as the monitor of
Spectra Premium Industries Inc. and its affiliated Debtors




                           [Signature Page to St-Amour Declaration]
